DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2021 has been entered.

Response to Amendment
The amendment to the claims filed on November 10, 2021 does not comply with the requirements of 37 CFR 1.121(c) because Claim 10 contains underlining on Lines 8-11 and 14-18 denoting amendments which were previously presented in the Claims filed May 4, 2021.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, 
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.



 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 12, 14, 17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tingstrom et al. (US PGPUB 2015/0143355; hereinafter “Tingstrom”) in view of Elkabany (US PGPUB 2017/0337052; hereinafter “Elkabany”), in view of Chauhan et al. (US Patent 9,760,384; hereinafter “Chauhan”) and in view of Bonas (US PGPUB 2020/0259928; hereinafter “Bonas”).
Claim 1: (Currently Amended)
Tingstrom teaches a computer-implemented method for migrating a service from using a first version of an application programming interface (API) to using a second version of the (API), the method comprising:
determining a difference between specifications of the first version of the API and the second version of the API ([0004] “The web service is referred to as a ‘web’ service since it typically provides an application programming interface (API) that may be 
analyzing historical usage of the first version of the application programming interface by the service with respect to the difference to determine if the service meets the specification of the second version of the application programming interface ([0015] “the WIRE system described herein may provide a visual dependency graph to show how web services depend on each other and also provide helpful data, such as usage statistics, potential violations and domain information, to assist the administrator in determining the impact of deploying the new, executable version of a currently deployed and operational web service.”).

With further regard to Claim 1, Tingstrom does not teach the following, however, Elkabany teaches:
wherein each specification comprises a plurality of fields defining respective requirements ([0042] “API specification 202 can describe data, datatypes, fields, etc. API specification 202 can describe routes (e.g., API endpoints) whereby a user can set or get data.”);
wherein determining the difference between the specifications of the first and second versions of the API comprises identifying a first field of both specifications that defines different requirements ([0116] “FIG. 3 shows an exemplary logical component 
wherein determining if the service meets the specification of the second version of the application programming interface comprises determining if historical usage of the first version of the application programming interface by the service meets the requirement defined by the first field of the specification of the second version of the API ([0117] “API specification and compatibility analyzer 312 can first detect differences in the respective intermediate representations. Differences in structs, tagged unions, validation parameters, comments, etc. can be identified. Certain differences can generate errors. For example, if the two API specifications 302 and 303 purport to be minor version differences, but API specification 302 defines behavior that would be inconsistent with behavior of past API specification 303, then such a difference can be labeled as an error. This can occur if the new API specification 302 has stricter validation parameters, returns different data, etc. Certain differences can generate warnings.” [0122] “In some embodiments, specification and compatibility analyzer 312 can test each intermediate representation 305 and keep track of which tests fail and succeed. Testing can include sending the intermediate representation 305 through 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Tingstrom with the API specification comparing as taught by Elkabany in order “to provide developer feedback … (e.g., a text file describing errors, warnings, or summarizing differences), print statements in a command line, comments embedded within API specification … etc” (Elkabany [0124]), thereby aiding in the development of APIs.

With further regard to Claim 1, Tingstrom in view of Elkabany does not teach the following, however, Chauhan teaches:
during the execution of the service, identifying a call from the service to the first version of the API and migrating the service to the second version of the API, wherein two versions of the API exist, and based on the service's historical usage of the first version of the API (Col. 4 Ln. 53: “In operation S406, API version manager 110 intercepts a call from a client (e.g., client 104, client 106) to access one of the two or more versions of the API. In operation S408, best-fit module 116 identifies a best-fit version for the client based on employing analytical elements on the collected statistics. In an embodiment, best-fit module 116 searches statistics repository 118 for a selected 
in response to determining the service meets the specification of the second version of the API difference, migrating the service from using the first version of the API to using the second version of the API (Col. 2 Ln. 35: “Embodiments of the present invention may include one or more of the following features, characteristics, and/or advantages:… (iii) APIs are mapped and re-routed at run-time based on parameters related to customer environment … (vi) code changes at the application layer are avoided if different versions of an API accept the same number of parameters (where ‘execution time’ would be a non-limiting example of a parameter), the parameters are of the same data type, and the different versions of the API provide the same return type.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Tingstrom in view of Elkabany with the migration of an API call during execution as taught by Chauhan “so that applications naturally inherit the advantages of API versioning and re-writes on the application layer are avoided” (Chauhan Col. 2 Ln. 46).


defining a rule in a service mesh to automatically redirect future calls to the service to the second version of the API ([0018] “In order to route calls correctly to the relevant version, either http://myservice/api/v2 or http://myservice/api/v1, computer program code instructions 105 dynamically examine the service versions that are deployed and monitor the service requests to route the service request API calls, or automatically create or update the routing rules.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Tingstrom in view of Elkabany and Chauhan with the API routing rules as taught by Bonas in order to automatically “route requests to the appropriate version of an application or its service” (Bonas [0017).

Claim 3:	
Tingstrom in view of Elkabany, Chauhan and Bonas teaches the method of claim 1 and Chauhan further teaches wherein migrating the service from using the first version of the application programming interface to using the second version of the application programming interface comprises:
identifying a call from the service to the first version of the application programming interface; and redirecting the identified call to the second version of the application programming interface (Col. 4 Ln. 53: “In operation S406, API version manager 110 intercepts a call from a client (e.g., client 104, client 106) to access one of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Tingstrom in view of Elkabany and Bonas with the API call migration as taught by Chauhan “so that applications naturally inherit the advantages of API versioning and re-writes on the application layer are avoided” (Chauhan Col. 2 Ln. 46).

Claim 6:	
Tingstrom in view of Elkabany, Chauhan and Bonas teaches the method of claim 1 and Elkabany further teaches wherein determining the difference between the specifications of the first and second versions of the application programming interface comprises:
obtaining first and second specifications for the first and second versions of the application programming interface, respectively, the first and second specifications each adhering to a standardized framework ([0116] “FIG. 3 shows an exemplary logical component diagram 300 for comparing API specification 302 and past API specification 303 to provide developer feedback. For example, past API specification 303 can include 
comparing the obtained specifications to identify a difference between the first and second specifications ([0117] “API analysis engine can engage API specification and compatibility analyzer 312. API specification and compatibility analyzer 312 can first detect differences in the respective intermediate representations. Differences in structs, tagged unions, validation parameters, comments, etc. can be identified. Certain differences can generate errors.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Tingstrom in view of Chauhan and Bonas with the API specification comparing as taught by Elkabany in order “to provide developer feedback … (e.g., a text file describing errors, warnings, or summarizing differences), print statements in a command line, comments embedded within API specification … etc” (Elkabany [0124]), thereby aiding in the development of APIs.

Claim 8:	
Tingstrom in view of Elkabany, Chauhan and Bonas teaches the method of claim 1 and Chauhan further teaches
in response to determining the service does not meet the specification of the second version of the application programming interface difference, preventing migration of the service from the first version of the application programming interface to the second version of the application programming interface (Col. 2 Ln. 48: “(vi) code 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Tingstrom in view of Elkabany and Bonas with the migration conditions as taught by Chauhan so that “the correct API for a particular customer environment is automatically recognized” (Chauhan Col. 3 Ln.2).

Claim 12: (Currently Amended)
Tingstrom teaches a system for migrating a service from using a first version of an application programming interface, to using a second version of the application programming interface, the system comprising:
a computer system comprising, a processor, a computer readable storage medium, and program instructions stored on the computer readable storage medium being executable by the processor to cause the computer system to ([0166] “the functions described may be implemented in hardware, software, firmware, or any combination thereof. If implemented in software, the functions may be stored on or transmitted over as one or more instructions or code on a computer-readable medium and executed by a hardware-based processing unit. … Data storage media may be any 
determine a difference between specifications of the first version of the API and the second version of the API ([0004] “The web service is referred to as a ‘web’ service since it typically provides an application programming interface (API) that may be invoked.” [0093] “Comparison UI 378 may provide a user with a mechanism to compare dependency and/or other information regarding at least two … versions of a web service … comparison UI 378 may indicate one or more data inputs or outputs of operations of each web service operation, and or whether those inputs/outputs are different between the two selected …version.”); and
analyze historical usage of the first version of the application programming interface by the service with respect to the difference to determine if the service meets the specification of the second version of the application programming interface ([0015] “the WIRE system described herein may provide a visual dependency graph to show how web services depend on each other and also provide helpful data, such as usage statistics, potential violations and domain information, to assist the administrator in determining the impact of deploying the new, executable version of a currently deployed and operational web service.”).

With further regard to Claim 12, Tingstrom does not teach the following, however, Elkabany teaches:
wherein each specification comprises a plurality of fields defining respective requirements ([0042] “API specification 202 can describe data, datatypes, fields, etc. 
wherein determining the difference between the specifications of the first and second versions of the API comprises identifying a first field of both specifications that defines different requirements ([0116] “FIG. 3 shows an exemplary logical component diagram 300 for comparing API specification 302 and past API specification 303 to provide developer feedback. For example, past API specification 303 can include past minor versions of an API… and/or past major versions of an API.” [0120] “There are some modifications to an API that are backwards incompatible, i.e., programs designed for the previous API version might break when attempting to connect to the newer version of the API. An example of a backwards incompatible change includes: removing a field from a user defined data type … Another example of a backwards incompatible change includes changing the type of a field”); and
wherein determining if the service meets the specification of the second version of the application programming interface comprises determining if historical usage of the first version of the application programming interface by the service meets the requirement defined by the first field of the specification of the second version of the API ([0117] “API specification and compatibility analyzer 312 can first detect differences in the respective intermediate representations. Differences in structs, tagged unions, validation parameters, comments, etc. can be identified. Certain differences can generate errors. For example, if the two API specifications 302 and 303 purport to be minor version differences, but API specification 302 defines behavior that would be inconsistent with behavior of past API specification 303, then such a difference can be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Tingstrom with the API specification comparing as taught by Elkabany in order “to provide developer feedback … (e.g., a text file describing errors, warnings, or summarizing differences), print statements in a command line, comments embedded within API specification … etc” (Elkabany [0124]), thereby aiding in the development of APIs.

With further regard to Claim 12, Tingstrom in view of Elkabany does not teach the following, however, Chauhan teaches:
during the execution of the service, identify a call from the service to the first version of the API and migrate the service to the second version of the API, based on the service's historical usage of the first version of the API (Col. 4 Ln. 53: “In operation 
in response to the determining the service meets the specification of the second version of the API difference, migrating the service from using the first version of the API to using the second version of the API (Col. 2 Ln. 35: “Embodiments of the present invention may include one or more of the following features, characteristics, and/or advantages:… (iii) APIs are mapped and re-routed at run-time based on parameters related to customer environment … (vi) code changes at the application layer are avoided if different versions of an API accept the same number of parameters (where ‘execution time’ would be a non-limiting example of a parameter), the parameters are of the same data type, and the different versions of the API provide the same return type.”).


With further regard to Claim 12, Tingstrom in view of Elkabany and Chauhan does not teach the following, however, Bonas teaches:
define a rule in a service mesh to automatically redirect future calls to the service to the second version of the API ([0018] “In order to route calls correctly to the relevant version, either http://myservice/api/v2 or http://myservice/api/v1, computer program code instructions 105 dynamically examine the service versions that are deployed and monitor the service requests to route the service request API calls, or automatically create or update the routing rules.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Tingstrom in view of Elkabany and Chauhan with the API routing rules as taught by Bonas in order to automatically “route requests to the appropriate version of an application or its service” (Bonas [0017).

Claim 14:	
Tingstrom in view of Elkabany, Chauhan and Bonas teaches the system of claim 12 and Chauhan further teaches wherein migrating the service from using the first 
identifying a call from the service to the first version of the application programming interface; and redirecting the identified call to the second version of the application programming interface (Col. 4 Ln. 53: “In operation S406, API version manager 110 intercepts a call from a client (e.g., client 104, client 106) to access one of the two or more versions of the API. In operation S408, best-fit module 116 identifies a best-fit version for the client based on employing analytical elements on the collected statistics. In an embodiment, best-fit module 116 searches statistics repository 118 for a selected parameter (e.g., execution time) received from the client and identifies the version that is performing best in terms of the selected parameter. In operation S410, admin module 114 re-routes execution of the API to the identified best-fit version.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Tingstrom in view of Elkabany and Bonas with the API call migration as taught by Chauhan “so that applications naturally inherit the advantages of API versioning and re-writes on the application layer are avoided” (Chauhan Col. 2 Ln. 46).

Claim 17:	
Tingstrom in view of Elkabany, Chauhan and Bonas teaches the system of claim 12 and Elkabany further teaches wherein determining the difference between the specifications of the first and second versions of the application programming interface comprises:

comparing the obtained specifications to identify a difference between the first and second specifications ([0117] “API analysis engine can engage API specification and compatibility analyzer 312. API specification and compatibility analyzer 312 can first detect differences in the respective intermediate representations. Differences in structs, tagged unions, validation parameters, comments, etc. can be identified. Certain differences can generate errors.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Tingstrom in view of Chauhan and Bonas with the API specification comparing as taught by Elkabany in order “to provide developer feedback … (e.g., a text file describing errors, warnings, or summarizing differences), print statements in a command line, comments embedded within API specification … etc” (Elkabany [0124]), thereby aiding in the development of APIs.



Claim 19:

in response to determining the service does not meet the specification of the second version of the application programming interface difference, preventing migration of the service from the first version of the application programming interface to the second version of the application programming interface (Col. 2 Ln. 48: “(vi) code changes at the application layer are avoided if different versions of an API accept the same number of parameters … the parameters are of the same data type, and the different versions of the API provide the same return type,” wherein the disclosure of Chauhan teaches that automatic API call migration only occurs “if different versions of an API accept the same number of parameters … the parameters are of the same data type, and the different versions of the API provide the same return type.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Tingstrom in view of Elkabany and Bonas with the migration conditions as taught by Chauhan so that “the correct API for a particular customer environment is automatically recognized” (Chauhan Col. 3 Ln.2).

Claim 21:
Tingstrom in view of Elkabany, Chauhan and Bonas teaches the method of claim 1 and Chauhan teaches further comprising:
during the execution of the service, identifying a call from the service to the first version of the API and automatically redirecting the identified call to the second version 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Tingstrom in view of Elkabany and Bonas with the API call migration as taught by Chauhan “so that applications naturally inherit the advantages of API versioning and re-writes on the application layer are avoided” (Chauhan Col. 2 Ln. 46).

With further regard to Claim 21, Bonas teaches further comprising:
automatically redirecting the identified call to the second version of the API based on a rule in a service mesh ([0018] “In order to route calls correctly to the relevant version, either http://myservice/api/v2 or http://myservice/api/v1, computer program code instructions 105 dynamically examine the service versions that are deployed and monitor the service requests to route the service request API calls, or automatically create or update the routing rules.”).
.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tingstrom in view of Elkabany, Chauhan and Bonas as applied to Claims 1 and 12 above, and further in view of Bahl et al. (US PGPUB 2021/0019194; hereinafter “Bahl”).

Claim 4:
Tingstrom in view of Elkabany, Chauhan and Bonas teaches all the limitations of claim 1 as described above. Tingstrom in view of Elkabany, Chauhan and Bonas does not teach the following, however, Bahl teaches:
obtaining historical usage of the first version of the application programming interface by the service from a service mesh configured to handle communications between the service and the application programming interface ([0078] “the request metering module 416 can invoke the logging or monitoring APIs of the CSPs (e.g., AWS CloudTrail®, Google Compute Engine™ Activity Logs, Microsoft Azure® Monitor, etc.) to obtain the request metrics.” [0104] “the multi-cloud service mesh orchestration platform can invoke … logging or monitoring APIs of the CSPs (e.g., AWS CloudTrail®, Google Compute Engine™ Activity Logs, Microsoft Azure® Monitor, etc.)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed 

Claim 15:
Tingstrom in view of Elkabany, Chauhan and Bonas teaches all the limitations of claim 12 as described above. Tingstrom in view of Elkabany, Chauhan and Bonas does not teach the following, however, Bahl teaches:
obtaining historical usage of the first version of the application programming interface by the service from a service mesh configured to handle communications between the service and the application programming interface ([0078] “the request metering module 416 can invoke the logging or monitoring APIs of the CSPs (e.g., AWS CloudTrail®, Google Compute Engine™ Activity Logs, Microsoft Azure® Monitor, etc.) to obtain the request metrics.” [0104] “the multi-cloud service mesh orchestration platform can invoke … logging or monitoring APIs of the CSPs (e.g., AWS CloudTrail®, Google Compute Engine™ Activity Logs, Microsoft Azure® Monitor, etc.)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Tingstrom in view of Elkabany, Chauhan and Bonas with the service mesh logging as taught by Bahl in order to “take full advantage of true multi-cloud computing” (Bahl [0002]).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tingstrom in view of Elkabany, Chauhan and Bonas as applied to Claims 1 and 12 above, and further in view of Sinha (US PGPUB 2020/0366759; hereinafter “Sinha”).

Claim 5:	
Tingstrom in view of Elkabany, Chauhan and Bonas teaches the method of claim 1 as described above. Tingstrom in view of Elkabany, Chauhan and Bonas does not teach the following, however, Sinha teaches wherein analyzing historical usage of the first version of the application programming interface by the service comprises analyzing at least one of:
historical requests from the service to the first version of the application programming interface; historical responses from the first version of the application programming interface to the service; payload access patterns for the historical requests from the service; and payload access patterns for the historical responses to the service ([0128] “The method 650 can include identifying second metrics of API requests (step 656). In some embodiments, the API requests can correspond to communications between the microservices 575 of one or more services 275 in one or more servers 106 … he second metrics can include any information relating to one or more network connections or network devices involved in the API requests (e.g., one or more servers 106 or one or more communications lines linking the servers 106), including information relating to network latency, bandwidth utilization, bandwidth availability, network congestion, response times of one or more servers 106, application usage and performance (e.g., any information relating to an application corresponding to the services 275 and microservices 575)”).


Claim 16:	
Tingstrom in view of Elkabany, Chauhan and Bonas teaches the system of claim 12 as described above. Tingstrom in view of Elkabany, Chauhan and Bonas does not teach the following, however, Sinha teaches wherein analyzing historical usage of the first version of the application programming interface by the service comprises analyzing at least one of:
historical requests from the service to the first version of the application programming interface; historical responses from the first version of the application programming interface to the service; payload access patterns for the historical requests from the service; and payload access patterns for the historical responses to the service ([0128] “The method 650 can include identifying second metrics of API requests (step 656). In some embodiments, the API requests can correspond to communications between the microservices 575 of one or more services 275 in one or more servers 106 … he second metrics can include any information relating to one or more network connections or network devices involved in the API requests (e.g., one or more servers 106 or one or more communications lines linking the servers 106), including information relating to network latency, bandwidth utilization, bandwidth 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Tingstrom in view of Elkabany, Chauhan and Bonas with the historical usage logging as taught by Sinha in order “to provide for administering, managing and configuring of services to improve operational performance of such services” (Sinha [0086]).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tingstrom in view of Elkabany, Chauhan and Bonas as applied to Claims 1 and 12 above, and further in view of Lander et al. (US PGPUB 2019/0155597; hereinafter “Lander”).

Claim 9:	
Tingstrom in view of Elkabany, Chauhan and Bonas teaches the method of claim 1 as described above. Tingstrom in view of Elkabany, Chauhan and Bonas does not teach the following, however, Lander teaches
monitoring usage of the second version of the application programming interface by the service to detect occurrence of problems; in response to detecting the occurrence of problems, reverting the service back to using the first version of the application programming interface ([0232] “DevOps APIs provide service level configuration, monitoring, etc., for use by system administrators or by DevOps tooling.” 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Tingstrom in view of Elkabany, Chauhan and Bonas with the update reversion as taught by Lander such that “performing the changes/upgrades does not cause any loss of data and does not incur any down time” (Lander [0207]).

Claim 20:	
Tingstrom in view of Elkabany, Chauhan and Bonas teaches the system of claim 12 as described above. Tingstrom in view of Elkabany, Chauhan and Bonas does not teach the following, however, Lander teaches
monitoring usage of the second version of the application programming interface by the service to detect occurrence of problems; in response to detecting the occurrence of problems, reverting the service back to using the first version of the application programming interface ([0232] “DevOps APIs provide service level configuration, monitoring, etc., for use by system administrators or by DevOps tooling.” [0294] “Embodiments further provide the ability to roll back to a pre-upgrade state if an upgrade/change fails.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Tingstrom in view of Elkabany, Chauhan and Bonas with the update reversion as taught .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tingstrom in view of Elkabany and in view of Chauhan.

Claim 10: (Currently Amended)
Tingstrom teaches a computer program product, comprising:
a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing unit to cause the processing unit to perform, when run on a computer network, a method for migrating a service from using a first version of an application programming interface (API), to using a second version of the API, comprising the steps of ([0024] “a non-transitory computer-readable data storage medium has instructions stored thereon that, when executed, configure a computing device to:”):
determining a difference between specifications of the first and second versions of the application programming interface ([0004] “The web service is referred to as a ‘web’ service since it typically provides an application programming interface (API) that may be invoked.” [0093] “Comparison UI 378 may provide a user with a mechanism to compare dependency and/or other information regarding at least two … versions of a web service … comparison UI 378 may indicate one or more data inputs or outputs of operations of each web service operation, and or whether those inputs/outputs are different between the two selected …version.”); and


With further regard to Claim 10, Tingstrom does not teach the following, however, Elkabany teaches:
wherein each specification comprises a plurality of fields defining respective requirements ([0042] “API specification 202 can describe data, datatypes, fields, etc. API specification 202 can describe routes (e.g., API endpoints) whereby a user can set or get data.”);
wherein determining the difference between the specifications of the first and second versions of the application programming interface comprises identifying a first field of both specifications that defines different requirements ([0116] “FIG. 3 shows an exemplary logical component diagram 300 for comparing API specification 302 and past API specification 303 to provide developer feedback. For example, past API specification 303 can include past minor versions of an API… and/or past major versions of an API.” [0120] “There are some modifications to an API that are backwards incompatible, i.e., programs designed for the previous API version might break when 
wherein determining if the service meets the specification of the second version of the application programming interface comprises determining if historical usage of the first version of the application programming interface by the service meets the requirement defined by the first field of the specification of the second version of the application programming interface ([0117] “API specification and compatibility analyzer 312 can first detect differences in the respective intermediate representations. Differences in structs, tagged unions, validation parameters, comments, etc. can be identified. Certain differences can generate errors. For example, if the two API specifications 302 and 303 purport to be minor version differences, but API specification 302 defines behavior that would be inconsistent with behavior of past API specification 303, then such a difference can be labeled as an error. This can occur if the new API specification 302 has stricter validation parameters, returns different data, etc. Certain differences can generate warnings.” [0122] “In some embodiments, specification and compatibility analyzer 312 can test each intermediate representation 305 and keep track of which tests fail and succeed. Testing can include sending the intermediate representation 305 through generator 306 to produce outputs 308; such outputs 308 can be functionally tested. In some embodiments, sample real-world API calls that were used in association with past API specification 303 can be used to test API specification 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Tingstrom with the API specification comparing as taught by Elkabany in order “to provide developer feedback … (e.g., a text file describing errors, warnings, or summarizing differences), print statements in a command line, comments embedded within API specification … etc” (Elkabany [0124]), thereby aiding in the development of APIs.

With further regard to Claim 10, Tingstrom in view of Elkabany does not teach the following, however, Chauhan teaches:
in response to determining the service meets the specification of a second version of the application programming interface difference, migrating the service from the first version of the application programming interface to the second version of the application programming interface (Col. 2 Ln. 35: “Embodiments of the present invention may include one or more of the following features, characteristics, and/or advantages:… (iii) APIs are mapped and re-routed at run-time based on parameters related to customer environment … (vi) code changes at the application layer are avoided if different versions of an API accept the same number of parameters (where ‘execution time’ would be a non-limiting example of a parameter), the parameters are of the same data type, and the different versions of the API provide the same return type.”).


Response to Arguments
Applicant's arguments, see Pages 8-12 of the Remarks filed November 10, 2021, with respect to the rejections under 35 U.S.C. 103 of Claims 1, 3-6, 8-10, 12, 14-17, 19-21 have been fully considered but they are not persuasive. 
The Applicant first argues, Page 9 Paragraph 1 of the Remarks, that, “Applicant would like to point out that Applicant is not claiming a web service, and this portion of Tingstrom does not apply.” The Office notes that although Tingstrom discloses determining a difference between specifications of a web service API, the Applicant’s current claim language does not explicitly preclude the API from being an API of a web service. As such the Office maintains that the specified type of API in Tingstrom does not preclude the teachings of Tingstrom from being used in the 35 U.S.C. 103 rejection of Applicant’s amended Claim 1.

Regarding the Applicant's further arguments, see Pages 9-11 of the Remarks, with respect to the rejections under 35 U.S.C. 103 of Claims 1, 3-6, 8-10, 12, 14-17, 19-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571)272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        

/CHARLES E ANYA/Primary Examiner, Art Unit 2194